           Case 2:18-cv-02495-MMB Document 149 Filed 06/26/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ALLEVA MEDICAL SUPPLY CO.                                        CIVIL ACTION

                                           v.                       NO. 18-2495

   DEVON MEDICAL PRODUCTS
   (JIANGSU), LTD., et al.

                                           v.

   MAX CHOI, et al.

                                                           ORDER

          AND NOW, this 26th Day of June, 2020, upon consideration of the Ascent Parties’

Motion for Summary Judgment (ECF 88), the Devon Parties’ Response (ECF 91), and the

Ascent Parties’ Reply (ECF 92), it is hereby ORDERED that the Ascent Parties’ Motion for

Summary Judgment is GRANTED. Final judgment is entered in favor of the Ascent Parties and

against the Devon Parties.

                                                                      BY THE COURT:

                                                                      /s/ Michael M. Baylson

                                                                      Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-2495 MeduScientific v Devon Med Products\18cv2495 SJ Order.docx
